Opinion by
Rhodes, P. J.,
This is an appeal by relator from the . order of the Court of Common Pleas of Bucks County dismissing his petition for writ of habeas corpus without a hearing. Appellant alleges that the trial judge made facetious remarks which constitutionally invalidated his conviction on pleas of guilty. The petition is wholly without merit and the order of the court below will be affirmed.
. On April 22, 1957, and May 3, Í957, appellant entered pleas of guilty to a series of burglaries and was *82sentenced on May 3, 1957, to imprisonment for a total of two and one-half years to five years. He was represented by counsel and appellant testified at the hearings on his pleas. While the conduct of a judge is a factor to be considered in determining the fairness of a proceeding when defendant is not represented by counsel, when the defendant is represented by counsel and has entered a plea of guilty the alleged misconduct of the judge would have to be so extreme that it could be shown that there was actual prejudice operating against the defendant.
Moreover, it should be stated that the allegations in the petition in this case do not show any facetiousness or impropriety on the part of the trial judge. A petition for writ of habeas corpus which is not self-sustaining may be dismissed without a hearing. Com. ex rel. Velos v. Tees, 175 Pa. Superior Ct. 297, 300, 104 A. 2d 339. The present petition is not the first, which appellant filed for a writ of habeas corpus, and is clearly frivolous.
The order of the court below is affirmed.